                   Case 3:19-mc-80046-JCS Document 1 Filed 02/20/19 Page 1 of 8




         1   Clayton C. James (Cal. Bar No. 287800)
             clav.iames@,hoganlovells.com
         2   HOGAN LOVELLS US LLP
             4085 Campbell Avenue, Suite 100
         3   Menlo Park, CA 94025
             Telephone: (650) 463-4000
         4   Facsimile: (650) 463-4199                               filed
         5
             Attorneysfor Apple Inc.
                                                                    FEB 20 2019
         6   and Apple Korea, Inc.

         7

         8

         9

        10

        11

        12

        13                                UNITED STATES DISTRICT COURT

        14                               NORTHERN DISTRICT OF CALIFORNIA


        15

        16
                                                cv 19 80 046MISG
                                                      Case No.


        17   UV RE EXPARTE APPLICATION OF
             APPLE INC. AND APPLE KOREA, INC.         EMERGENCY UNOPPOSED EX PARTE
        18                                            APPLICATION FOR AN ORDER
                                  Applicants.         PURSUANT TO 28 U.S.C. 1782 FOR LEAVE
        19                                            TO OBTAIN DISCOVERY FOR USE IN A
                                                      FOREIGN PROCEEDING
        20

    I   21

        22

        23
CD
        24

        25
o
        26




        28



              EMERGENCY UNOPPOSED APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
Case 3:19-mc-80046-JCS Document 1 Filed 02/20/19 Page 2 of 8
Case 3:19-mc-80046-JCS Document 1 Filed 02/20/19 Page 3 of 8
Case 3:19-mc-80046-JCS Document 1 Filed 02/20/19 Page 4 of 8
Case 3:19-mc-80046-JCS Document 1 Filed 02/20/19 Page 5 of 8
Case 3:19-mc-80046-JCS Document 1 Filed 02/20/19 Page 6 of 8
Case 3:19-mc-80046-JCS Document 1 Filed 02/20/19 Page 7 of 8
Case 3:19-mc-80046-JCS Document 1 Filed 02/20/19 Page 8 of 8
